This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,283

 5 JASON HUDSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge

 9 Gary K. King, Attorney General
10 William Lazar, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Acting Chief Public Defender
14 Allison H. Jaramillo, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 WECHSLER, Judge.
 1        Defendant appeals his conviction for driving while intoxicated. We issued a

 2 second calendar notice proposing partial summary affirmance and partial summary

 3 reversal and remand. The State has filed a response indicating that it concurs.

 4 Defendant has filed a response indicating that he concurs on reversal and remand, and

 5 relies on previous arguments with respect to our proposed partial affirmance. We

 6 affirm in part, and reverse and remand in part.

 7 Independent Blood Test

 8        Defendant has argued that the officer did not comply with his statutory right to

 9 an independent blood test. See NMSA 1978, §§ 66-8-109(B) & (E) (1993). [DS 5;

10 MIO 4] We proposed to affirm and Defendant indicates that he continues to rely on

11 previous arguments. We are not persuaded that our second calendar notice was

12 incorrect. See State v. Ibarra, 116 N.M. 486, 489, 864 P.2d 302, 305 (Ct. App. 1993)

13 (stating that “[a] party opposing summary disposition is required to come forward and

14 specifically point out errors in fact and/or law”).

15 Speedy Trial

16        Our second calendar notice proposed to reverse and remand the denial of

17 Defendant’s motion to dismiss on speedy trial grounds. We did so to provide the

18 district court the opportunity to apply the new district court six-month rule, Rule 5-

19 604 NMRA. The new rule is applicable to this appeal. See Rule 5-604(C). For cases


                                              2
 1 of concurrent jurisdiction originating in a lower court and re-filed in district court, the

 2 district court should apply a multi-factor test when the original lower court six-month

 3 deadline has expired. State v. Savedra, 2010-NMSC-025, ¶ 9, 148 N.M. 301, 236

 4 P.3d 20; see Rule 5-604(B). There is no dispute that the present case is a concurrent

 5 jurisdiction case that would be subject to the new rule. Cf. State v. Loya, 2011-

 6 NMCA-077, ¶ 9, 150 N.M. 373, 258 P.3d 1165 (noting that new district court six-

 7 month rule is inapplicable to cases where exclusive jurisdiction resides in district

 8 court).

 9        The State has filed a response indicating that it concurs with our proposed

10 disposition. As such, we reverse and remand to the district court with instructions to

11 apply the factors set forth in the new district court six-month rule. We affirm in all

12 other respects.

13        IT IS SO ORDERED.




14                                                  _______________________________
15                                                  JAMES J. WECHSLER, Judge
16 WE CONCUR:



17 ___________________________________
18 JONATHAN B. SUTIN, Judge


                                                3
1 ___________________________________
2 CYNTHIA A. FRY, Judge




                                  4